PER CUklAM.
The case at bar is ruled by the decision of this court in Helvering v. Wilmington Trust Co., 3 Cir., 124 F.2d 156, 158, reversed by the Supreme Court on another point. See Wilmington Trust Co. v. Helvering, 316 U.S. 164, 62 S.Ct. 984, 86 L.Ed. -. The review in the cited case was expressly limited by the Supreme Court to but one question and did not affect this court’s ruling as to the point now involved.
Accordingly the decision of the Board of Tax Appeals is reversed and the cause is remanded with directions to redetermine the tax in accordance with this opinion.